Citation Nr: 1441384	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a cervical spine disability (neck disability).

3.  Entitlement to service connection for a thoracolumbar spine disability (back disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2001 to December 2005.  The Veteran is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO denied service connection for a TBI, a neck disability, and a back disability.

The Veteran testified before the undersigned Veterans Law Judge in a March 2013 Travel Board hearing in Portland, Oregon; a copy of the transcript has been associated with the record.

This appeal was remanded by the Board in December 2013 for additional development.  In June 2014, the AOJ granted service connection for a right shoulder disability.  This constitutes a full grant of the benefit sought; and therefore, this issue is no longer in appellate status and is not within the Board's jurisdiction.  The Veteran also was provided a supplemental statement of the case.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the December 2013 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.



FINDINGS OF FACT

1.  The Veteran does not have a TBI.

2.  The Veteran does not have a cervical spine or neck disability.

3.  The lumbar strain diagnosed in December 2009 is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided notice to the Veteran June 2009, prior to the initial adjudications of the claim in May 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim, as well as of VA's and the Veteran's respective duties for obtaining evidence.  The Veteran was also provided notice as to how disability ratings and effective dates are determined.  The Veteran was provided a statement of the case in March 2011, and supplemental statements of the case in November 2012 and June 2014.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claims.  Service treatment records, VA treatment records, and lay statements have been associated with the claims file.  The Veteran was scheduled for VA TBI and spine examinations in December 2009.  The Veteran failed to report for the TBI examination.  A copy of the December 2009 VA spine examination report has been attached to the record.

Per the Board Remand instructions, the Veteran was scheduled for new VA TBI and spine examinations in February and March 2014; however, he did not report for these examinations.  Although, VA rescheduled the TBI and spine examinations for June 2014, the Veteran again failed to report.  The Board notes that the Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The United Stated Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.  Thus, due to his failure to report for the scheduled VA examinations, the Veteran's claim must now be based solely on the evidence already of record.

The Board notes that the Veteran testified in March 2013 that he moved frequently and did not receive the notification for VA examinations scheduled in July 2012, prior to the Board Remand.  The Veteran's representative reported that they now had the Veteran's email and that the representative could reach the Veteran through his mother.  The Veteran reported that he would provide the VA with his mother's contact information, as she had not moved or changed her phone number during the Veteran's lifetime.  Review of the record shows multiple changes of address for the Veteran throughout the appeal period, and attempts by the VA to reach the Veteran by telephone, and through alternative contacts, prior to scheduled VA examinations in 2012.  There is no indication in the record that the Veteran did not receive notice of the VA examinations scheduled after the December 2013 Board Remand.  Rather, the June 2014 VA spine examination report notes that the Veteran called and cancelled the March 2014 spine examination the morning of the examination.  The Veteran is responsible for keeping VA notified of his current mailing address and reporting for VA examinations when scheduled, or providing good cause as to why he did not.  See Wood, 1 Vet. App. at 193; 38 C.F.R. § 3.655.

In light of the foregoing, the Board finds that VA provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the claimed disabilities, including lumbar strain are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TBI Analysis

The Veteran seeks service connection for a TBI due to exposure to explosions and a Humvee rollover accident during active service.  The Veteran reported that he was knocked unconscious during the Humvee accident and that he experienced momentary dazes, more than being out for long periods, from explosions during combat.  The Veteran testified in March 2013 that he suffered from tinnitus, chronic headaches, and memory problems.  The Board notes that the Veteran is service connected for tinnitus.

In July 2009, the Veteran was referred for a TBI consult and underwent a thorough TBI evaluation and physical examination, after which, the VA medical provider opined that the findings were not consistent with diagnosis of TBI.  The VA medical provider opined that the clinical symptom presentation was most consistent with behavior health conditions (e.g. posttraumatic stress disorder (PTSD), depression, etc.).  The VA medical provider referred the Veteran for a CT scan of the head/brain, which was conducted in October 2009, and revealed no intracranial abnormality.  The Board finds the July 2009 VA opinion, read in conjunction with the findings of the October 2009 CT scan, of significant probative value, as the Veteran is service connected for PTSD with secondary major depressive disorder, evaluated as 70 percent disabling.

While the Veteran is competent to report his symptoms of chronic headaches and memory problems, he is not competent, as a lay person, to diagnose a TBI or determine the etiology of his reported symptoms.  To do so requires training and expertise in clinical evaluation and interpretation of radiology studies that the Veteran does not possess.  As such, the Board finds the Veteran's statements, as they regard the element of nexus, are not competent, and assigned no probative value.

After review of the record, the Board finds that the weight of the evidence shows that the Veteran does not have a TBI, that his reported symptoms are due to his service-connected PTSD, and that the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cervical and Thoracolumbar Spine Analysis

The Veteran contends that he injured his cervical and thoracolumbar spine in a Humvee accident during combat service.  The Veteran reported chronic pain in his back and that "as often as [his] shoulder hurt [his] neck did as well."  The Veteran testified in March 2013 that he did not have any treatment for his neck or back during active service, he was trained to work through the pain, and he did not want to leave his fellow Service Members due to an injury during combat.

Service treatment records, in December 2003, show the Veteran reported that he developed weakness, swollen, stiff or painful joints, back pain, and muscle aches during his first deployment.  He also reported back pain and popping in a January 2004 post-deployment health assessment.  In September 2004, the Veteran did not report developing any health issues during his second deployment.  A November 2005 Report of Medical History indicates the Veteran had "recurrent back pain or any back problems"; however, the November 2005 separation examination is absent for notations regarding the Veteran's back or neck.

The Veteran was provided a VA spine examination in December 2009, at which time he reported chronic tenderness in the lower back and intermittent pain that was activity related.  During the off season and with light amounts of work, the Veteran reported having no significant back pain.  The VA examiner reviewed July 2009 cervical spine, thoracic, and lumbosacral spine X-rays.  The cervical spine X-rays revealed possible muscle spasm, but were otherwise normal.  Thoracic and lumbosacral spine X-rays were normal.  After physical examination, the VA examiner diagnosed a lumbar strain and opined that the condition was not as least as likely as not due to service with no continuity of the condition or any treatment.  As discussed above, a lumbar strain is not a "chronic disease" under 38 C.F.R. § 3.309(a), and therefore, the element of nexus cannot be established based on chronicity and continuity.  38 C.F.R. § 3.303(b).  As such, the Board finds the December 2009 VA opinion of no probative value in determining the element of nexus.

As noted above, the Veteran did not report for the VA spine examinations scheduled for March 2014 or June 2014.  Nonetheless, the VA orthopedic surgeon assigned to evaluate the Veteran's spine provided an opinion in June 2014.  The VA orthopedic surgeon noted that he had examined the Veteran in June 2011 for complaints regarding the right shoulder, and found that there was insufficient evidence to establish a diagnosis of lumbar spine or cervical disorder related to any in-service injury.  The VA orthopedic surgeon explained that the VA examination was important to see if the Veteran's complaints of neck and back pain were distinct conditions, separate from the Veteran's service-connected right shoulder disability, which often involved pain across the Veteran's thoracic spine region.  The VA orthopedic surgeon further explained that patients with a periscapular muscle strain (such as the Veteran) often described it as pain that radiated across the upper back into the neck and lower back, and this does not mean that three different conditions are present; it may all be a single condition.

Here, the Veteran is competent to report his neck and back symptoms, and not competent, as a lay person, to determine the diagnosis or etiology of these symptoms.  The claimed neck and back disabilities are not simple medical conditions, capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As explained by the June 2014 VA orthopedic surgeon, the Veteran is service-connected for a right shoulder disability that may be the cause of the reported neck and back symptoms and an examination is necessary to make diagnosis determinations.  No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose neck and back pathology. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Therefore, the Board finds that the Veteran's statements regarding his neck and back symptoms, as they relate to the elements of a current disability and nexus, are not competent and assigned no probative value.

In considering the Veteran's claim for service connection for a neck disability, the Board finds that the competent evidence does not show that the Veteran has a cervical spine or neck disability.  A current diagnosis is required for service connection to be warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Other than a possible muscle spasm, a July 2009 X-ray of the cervical spine was normal.  In December 2009, the VA examiner reported that the Veteran had not been found to have a cervical spine or neck disability.  And a July 2011 VA magnetic resonance imaging (MRI) study of the cervical spine revealed only mild straightening of the cervical lordosis with otherwise well maintained alignment.  To the extent that the Veteran reported neck pain, pain alone is not a disability for VA compensation purposes.  See Sanchez -Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).  In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds the weight of the competent evidence is against the claim for service connection for a neck disability, and the claim must be denied.
Turning to the claim of service connection for a back disability, after review of the evidence, lay and medical, the Board finds no probative evidence of a nexus between the Veteran's lumbar strain and active service.  Moreover, the record indicates that the reported back symptoms may be part of the Veteran's service-connected right shoulder.  Unfortunately, despite the efforts of the VA, the Veteran failed to report for multiple VA examinations that may have provided the information needed to support his back claim.  Without probative evidence of a nexus between the currently diagnosed lumbar strain and active service, the claim for service connection for a back disability must fail.

As the preponderance of the evidence is against both the claim of service connection for a neck disability and the claim of service connection for a back disability, the benefit of the doubt doctrine does not apply in either case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a traumatic brain injury is denied.

Service connection for a cervical spine disability (neck disability) is denied.

Service connection for a thoracolumbar spine disability (back disability) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


